Title: To Thomas Jefferson from Henry Dearborn, 16 May 1825
From: Dearborn, Henry
To: Jefferson, Thomas


Dear Sir,
Boston
May 16th 1825—
Knowing  how constantly you must be fatigued with unavoidable correspondents, I feel a reluctance at adding to your fatigue—while at Washington the last winter I had the pleasure of hearing from you frequently and was rejoiced at hearing of the good share of health you enjoyed. Mrs Dearborn and myself are highly gratified with the prospect of having your charming Grand Daughter in our neighborhood. we do not quite despair of your paying a visit to her with her excellent Mother;—on my way home from Washington I had the misfortune to fracture one of my legs near the knee Joint which detained me five weeks , I have so far recovered from the effect of the fracture as to be able to walk very well, on crutches.—we are threatend in this part of the Country with a cold season, we have had very little warm weather thus far, farming being my only occupation I feel more immediately interested in the state of the weather than I otherwise should, in your part of the Country I presume there is never a deficiency of heat in the course of the summer, one fact has been ascertained within the last ten or twelve years which I cannot account for, our unusually cold summers gives much greater crops of wheat than our warm Seasons. The colder the summer: the greater the crop of wheat. a good season for Indian corn is with us a bad one for wheat and so vice versa—Mr Adams is still living he is very feeble and confined to his chambers. if he lives until Novemr he will arrive to the great age of ninety. I think it probable that you will live to a still greater age, if I mistake not, Mrs Madison is over ninety three. being only seventy four, I consider myself a young man.—Mrs Dearborn unites with me in the most friendly Salutation to your self Mr and Mrs Randolph and their Children.—Henry Dearborn